DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Response to Amendment
The Request for Continuing Examination presented with the amendment filed on 10/27/2021 has been entered. Applicant’s amendment to the claims has overcome the 35 U.S.C. § 112(b), as well as the 35 U.S.C. § 103 rejections previously presented in the Final Office Action mailed 8/13/2021, hence, said rejections are hereby withdrawn. 
Claim status
Claims 1 – 8 AND 14 – 20 remain pending
Claims 9 – 13 are withdrawn 
Claims 1, 3, 5, 8, 14 – 15 and 20 are amended
In view of the amendment filed on 10/27/2021, the following new grounds of rejections are necessitated by the amendment. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8, and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over BLACKBURN et al. (US PGPub. No. 2014/0175709 A1; Blackburn), in view of Duclos et al. (US PGPub. No. 2017/0050393 A1; Duclos).
Regarding claim 1 and claim 14. Blackburn discloses a method for fabricating a composite structure (see [0011]), capable of fabricating a composite structure for an aircraft (see Blackburn at [0001]), the method comprising: 
laying down a first vacuum bag (diaphragm; analogous to the claimed “vacuum bag,” as evidenced by Applicant’s disclosure at [0021], “double diaphragm vacuum bag” and at [0043] “Composite material 112 is positioned between vacuum bag 104 and vacuum bag 106 in a double diaphragm configuration.”) on a surface of a tool (“molding block,” see Blackburn at FIG. 1A); 
positioning a composite material on top of the first vacuum bag on the tool and covering the composite material with a second vacuum bag (Blackburn at [0046], “Initially, the diaphragms with the flat preform sandwiched there between were placed on the tool housing.”); 
applying a first vacuum pressure to the first vacuum bag (Blackburn at [0046-47], “The diaphragm frame was clamped to the perimeter of the tool housing, thereby creating a vacuum tight seal bounded by the lower diaphragm and the tool housing and a sealed pocket between the upper and lower diaphragms,” [0047], “Next, air was removed from between the upper and lower diaphragms via the application of a vacuum source”), through a first supply line (see FIG. 1B lower vacuum supply line); 
applying a second vacuum pressure to the second vacuum bag (see Blackburn at [0046-47]), through a second supply line (see FIG. 1B upper vacuum supply line); 
curing the composite material to form the composite structure (e.g., see Blackburn at [0048-50]).
Blackburn is silent to the method further comprising, inflating the first vacuum bag with compressed air through the first supply line and releasing the second vacuum pressure through the second supply line forming a gap between the first vacuum bag and the second vacuum bag and creating a space between the first vacuum bag and the tool,  wherein the compressed air in the space lifts the composite structure from the tool.

	In the same field of endeavor of methods and apparatuses for thermoforming composite materials using pressure or vacuum (see Duclos at [0003-4]), Duclos discloses a method for processing pre-impregnated carbon fiber material using a two-sided tool in a compression molding process. Duclos at [0029].
Duclos discloses an embodiment comprising an upper membrane 28 (analogous to the claimed “second vacuum bag”), which is capable of moving to a retracted position 828 and an inflated position 628 depending upon application of a vacuum or air pressure being introduced within the vacuum box 18, (Duclos at [0036]), and a lower membrane 56 (analogous to the claimed “first vacuum bag,” see [0048]), position above the tool portion 50 (e.g., see Duclos FIG. 11), allowing to position a composite material on top of the lower membrane 56 (e.g., see Duclos FIG. 11, [0046]). 
Duclos discloses that when air pressure is introduced causing the upper membrane 28 to move to the inflated position 628 the membrane has two or more apertures 29, 29′ that extend through the membrane 28 and cause air to flow through or vacuum to be applied through the apertures 29, 29′ and act on the pre-form part, which helps to facilitate a release of the preform part from the bottom surface 27 of the upper membrane 28. Duclos at [0036]. 
Duclos further discloses that the tool portion 50 can have vacuum and air blow off outlets formed through the tool portion 50 for selectively applying a suction source causing a vacuum or suction between the preform surface 52 and the lower membrane 56 thereby causing the lower membrane 56 and sheet 42, 542 (analogous to the claimed “composite material”) to move to a retracted position 656, or an air pressure source applied to the vacuum and air blow off outlets, causing airflow between the preform and the lower membrane 56 to increase air pressure against the lower membrane 56 causing the lower membrane 56 to move to the inflated position 856. Duclos at [0044].

Therefore, since Blackburn at [0046] teaches that the diaphragms with the composite material sandwiched there between and clamped to the perimeter of the tool housing, a vacuum tight seal bounded by the lower diaphragm and the tool housing is created and a “sealed pocket” between the upper and lower diaphragms (analogous to the claimed “a gap between the first vacuum bag and the second vacuum bag”), and Duclos at [0044] teaches that an air pressure source applied to the vacuum and air blow off outlets, causes airflow between the preform and the lower membrane 56 to increase air pressure against the lower membrane 56 causing the lower membrane 56 to move to the inflated position 856 (analogous to the claimed “a space between the first vacuum bag and the tool, wherein the compressed air in the space lifts the composite structure from the tool”).
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Blackburn’s method for fabricating a composite structure with a step of inflating the first vacuum bag (e.g., Blackburn’s lower diaphragm modified in view of Duclos membrane 56) with compressed air through the first supply line (e.g., Blackburn’s lower vacuum supply line) and releasing the second vacuum pressure through the second supply line (Blackburn’s upper vacuum supply line), forming a gap between the first vacuum bag and the second vacuum bag and creating a space between the first vacuum bag and the tool,  wherein the compressed air in the space lifts the composite structure from the tool, as taught by Duclos.
One of ordinary skill in the art would have been motivated to modify Blackburn’s method in view of Duclos disclosure, since Duclos teaches that when air pressure source is applied to the membrane 56 under vacuum it allows for the airflow between the preform surface and the lower membrane 56 to increase air pressure against the lower membrane 56 causing the lower membrane 56 to move to the inflated position 856, which facilitates removal of the molded composite part. Duclos at [0044] and FIG. 13.

Regarding claim 2. Blackburn/Duclos discloses the method of claim 1, wherein the composite material comprises a composite preform and a resin (e.g., see Blackburn at [0002] and [0011]), and further comprising: positioning a composite preform on top of the first vacuum bag on the tool (see Blackburn at [0046]); and infusing the composite preform with the resin prior to curing (see Blackburn at [0043-44]).

Regarding claim 3 and claim 15. Blackburn/Duclos discloses the method of claim 2 and the method of claim 14, respectively, further comprising: switching an air pressure control system associated with the first vacuum bag from the first vacuum pressure to the compressed air (e.g., see Duclos at [0039], “The vacuum box 18 generally comprises at least one chamber 34, most preferably, a plurality of interconnected chambers, which allows air to be forced in or evacuated via vacuum or air blow off via supplied devices indicated generally at 36, e.g., air, electrical, vacuum, controls, etc., suitably tailored for particular predetermined manufacturing requirements depending on the application.”).

Regarding claim 4 and claim 16. Blackburn/Duclos discloses the method of claim 1 and the method of claim 14, respectively,  further comprising: removing the composite structure from the tool (e.g., see Blackburn at [0051]).

Regarding claim 5 and claim 17. Blackburn/Duclos discloses the method of claim 1 and the method of claim 14, respectively, wherein inflating the first vacuum bag (e.g., Duclos membrane 56) with the compressed air lifts a web of the composite structure along a length of the composite structure (e.g., see Duclos FIG. 13).

Regarding claim 6 and claim 18. Blackburn/Duclos discloses the method of claim 5 and claim 17, respectively, wherein inflating the first vacuum bag with the compressed air comprises: inflating the first vacuum bag at a desired rate along the length of the composite structure (e.g., see Duclos at [0044], “The light pressing pressure is typically at least as low as about 50-250 psi.”).

Regarding claim 7 and claim 19. Blackburn/Duclos discloses the method of claim 6 and claim 18, respectively, further comprising: determining a desired pressure for the compressed air corresponding to the desired rate for inflating the first vacuum bag. (e.g., See Duclos at [0044], “The light pressing pressure is typically at least as low as about 50-250 psi.”).

Regarding claim 8. Blackburn/Duclos discloses the method of claim 1 further comprising: filling a cavity between the tool and the first vacuum bag with the compressed air before the compressed air in the space lifts the composite structure from the tool (see Duclos at [0068], “in FIG. 13 the lower preform tool shuts off the vacuum suction and blows pressurized air against the lower membrane causing the lower membrane to move to an inflated position 656 which facilitates the release of the sheet 42, 542.” Hence, air is introduced between the first vacuum bag and the tool before the composite part is demolded.).
Furthermore, as per MPEP 2144.04 (IV)(C):
“In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes” (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).

Regarding claim 20. Blackburn/Duclos discloses the method of claim 14 further comprising: releasing the second vacuum pressure in the second vacuum bag (see Blackburn at [0051]) as the first vacuum bag inflates (e.g., see Duclos at [0068]).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8 and 14 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.T/
Examiner, Art Unit 1744

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712